DETAILED ACTION
                                                Response to Amendment
-	The reply filed 02/28/22, has been entered. Claim 8 is amended. Claims 1-7, 9, and 13-20 are cancelled. Claims 8, 10-12, and 21-50 are pending in the application.
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's amendments.                     
                                              Allowable Subject Matter 
1.	Claims 21-50 have been previously allowed. Claims 8, and 10-12 are allowed. The following is an Examiner's statement of reasons for allowance: 
	The prior arts of record taken either alone or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole set forth in claim 8. Hence, claim 8 is allowable over the prior art of record. 				 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well.			
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                          Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112